Citation Nr: 1139940	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and  friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the VARO in North Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO at an August 2011 hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is attributable to acoustic trauma sustained during active service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the regulations pertaining to the VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further development pertinent to the Veteran's claim is required at this time.  


  Service connection

The Veteran contends that he has tinnitus that began during his military service. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records are negative for complaints or findings indicative of tinnitus.

At his August 2011 hearing the Veteran credibly testified that he went to the firing range to qualify on a weapon every 2 or 3 months while he was at the Naval training station in San Diego.  He did not have any type of hearing protection at the firing range.  When he got back to the barracks after shooting, his ears were ringing but at the time he did not think anything of it.  When it first started happening, he related, the ringing would decrease over the course of a few days.  He went on to say the longer that he was there, the more ringing he experienced.  At the time, the Veteran thought that the ringing would go away because it would always get better after a couple of days.  After his service at the Naval training station the Veteran served aboard a ship where he was exposed to loud noise from the propellers and generators.  After the Veteran got out of service, he realized that the ringing was not going to go away.  While the Veteran was also exposed to noise after service at work, he already had the ringing in his ears by that time.

The Veteran's wife submitted a written statement in which she related that she has been married to the Veteran for 55 years, a time which dates to shortly after his service, and that he "forever and always complained about ringing in his ears."

When the Veteran was afforded a VA examination in May 2010, the examiner was unable to determine the relationship between the Veteran's in service noise exposure and his tinnitus without resort to undue speculation.  The Veteran credibly testified that the ringing in his ears actually started during his service and never went away.  The Veteran is competent to report observable symptoms of a medical disorder such as ringing in the ears.  Given the nature of his duties and experiences in service, and his own testimony regarding his experiences, service connection for tinnitus is granted.

In allowing the benefit sought, all doubt is resolved in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


